Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-9, 11-15 and 17-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Multiple animal traps comprising a cage and a front door pivotally attached at the ceiling are known. However, the prior art of record fails to show or render obvious a hold-close assembly connecting the ceiling to the door to selectively lock the door in the lowered position in combination with a remote interface structure having a linkage to the door, the linkage including a connecting link and the hold-close assembly, the connecting link extending rearward from the hold close assembly to the remote interface structure, the remote interface structure forcibly movable horizontally adjacent to the roof between a first position and a second position wherein horizontal motion of the remote interface structure causes the door to rise from the lowered position to the raised position; and wherein the connecting link is attached to the hold-close assembly below the ceiling and includes a connecting link segment that extends rearward from the hold-close assembly under the ceiling, and a further segment of the connecting link extends from below the ceiling to above the roof, of the animal trap of claim 1;
a hold-close assembly pivotally attached to the cage at a location spaced from the door pivot location in combination with a remote interface structure outside of the enclosure positioned rearward of the front opening, a connecting link extending between the hold-close assembly and the remote interface structure, the remote interface structure movable laterally to cause the connecting link to also move laterally, the respective lateral motions converted at the hold-close assembly to a vertical motion of the hold-close assembly to cause the hold- close assembly to lift the door toward the raised position; wherein the hold-close assembly includes a lift lever and a lower link, the lift lever is connected to the lower link, and the lower link is connected to the door, and the lift lever moves upward to raise both of the lower link and the door; and wherein the lift lever has a pivotal attachment to the cage near the top and near the front opening, the connecting link is pivotally attached to the lift lever vertically spaced from the lift lever pivotal attachment, and the connecting link causes the lift lever to rotate about the pivotal attachment when the connecting link is moved through its range of motion to raise the door, of the animal trap of claim 9; and
a hold-close assembly including a lift lever and a lower link, the lift lever is pivotally attached at a first pivot to the cage at the front opening of the cage at the top of the cage, the lift lever pivotally connected to the lower link at a second pivot rearward of the front opening, the lower link further being connected to the door, and the lift lever extends downward from the top of the cage toward the door in the lowered position of the door; and a rib of the lift lever positioned below the first pivot and above the second pivot in the lowered position of the door, the rib forming a lift lever grip including the lift lever grip usable to forcibly rotate the lift lever outward from the front opening and upward to cause the door to move to the door raised set position, of the animal trap of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanter (U.S. Patent No. 1,048,318) shows an animal trap with a cage and a door pivotally attached to the ceiling via linkages; Oliver (U.S. Patent No. 111,771) shows an animal trap comprising a cage, a door pivotally attached to the ceiling and a connecting link that extends below the ceiling to below the roof; and Liul (U.S. Patent No. 5,329,723) shows an animal trap comprising a cage, a door pivotally connected to the ceiling, a hold-close assembly connecting the ceiling to the door, and a remote interface structure having a linkage to the door. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643